Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher F. Regan on 12/28/2020 and 01/06/2021.
The application has been amended as follows: 
In claims:
Cancel claims 3 and 18
Replace claims 1 and 17 as follows
(Currently amended)  A probe card comprising:
a plurality of contact elements extending along a longitudinal axis between a first end portion and a second end portion;
a plurality of contact tips;
a testing head housing the plurality of contact elements; 
a support plate; 
a flexible membrane having a first face and a second face, opposite to the first face;
the first end portions of the plurality of contact elements abutting onto the support plate; 

the second end portions of the plurality of contact elements abutting onto the second face the flexible membrane;
wherein the testing head is arranged between the support plate and the first portion of the flexible membrane, which is electrically connected to the support plate through a second portion thereof;
wherein the number and distribution of the contact elements abutting onto the second face of the flexible membrane at the first portion are different to the number and distribution of the contact tips abutting onto the first face of the flexible membrane at the first portion; and
wherein the testing head comprises at least one upper guide and at least one lower guide, each having guide holes within which respective contact elements are slidingly housed, the at least one upper guide and at least one lower guide having a gap therebetween.

17.	(Currently amended) A probe card comprising:
a plurality of contact elements extending along a longitudinal axis between a first end portion and a second end portion;
a plurality of contact tips, having a height less than 200 µm, the height being measured along the longitudinal axis;
a testing head housing the plurality of contact elements; 
a support plate; 
a flexible membrane having a first face and a second face opposite to the first face, and including conductive tracks extending from the first portion of the flexible membrane at each contact tip towards the second portion of the flexible membrane;
the first end portions of the plurality of contact elements abutting onto the support plate; 
the plurality of contact tips being arranged on the first face of the flexible membrane at a first portion thereof; 

wherein the testing head is arranged between the support plate and the first portion of the flexible membrane, which is electrically connected to the support plate through a second portion thereof;
wherein the number and distribution of the contact elements abutting onto the second face of the flexible membrane at the first portion are different to the number and distribution of the contact tips abutting onto the first face of the flexible membrane at the first portion; and
wherein the testing head comprises at least one upper guide and at least one lower guide, each having guide holes within which respective contact elements are slidingly housed, the at least one upper guide and at least one lower guide having a gap therebetween.

Allowable Subject Matter
Claims 1-2, 4-17, and 19-25 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art has been found that meets the limitations of claims 1-2, 4-16 calling for a probe card comprising: a first end portions of a plurality of contact elements abutting onto a support plate; a second end portions of the plurality of contact elements abutting onto a second face of a flexible membrane; wherein a testing head is arranged between the support plate and a first portion of the flexible membrane, which is electrically connected to the support plate through a second portion thereof, as further defined at claim 1.
The following is an examiner’s statement of reasons for allowance: No prior art has been found that meets the limitations of claims 17 and 19-25 calling for a probe card comprising: a first end portions of a plurality of contact elements abutting onto a support plate; a second end portions of the plurality of contact elements abutting onto a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968.  The examiner can normally be reached on 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



May 08, 2021